Citation Nr: 1705051	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-02 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and schizophrenia.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1975.  The Veteran died in May 2016.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case comes to the Board from the Jackson, Mississippi, RO.  The Veteran was represented by the Texas Veterans Commission.  They did not appear at his hearing in Jackson and the Veteran represented himself.  The current appellant has not appointed any representative.

The Board has recharacterized the issues above as whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability and entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and/or other information of record).   

At the time of his death, the Veteran had a pending appeal for the issues noted above.  The appellant filed a proper claim for substitution in March 2011; and in March 2013, substitution of the appellant for the Veteran was granted.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.

In April 2016, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In November 2016, the appellant was notified that the Veterans Law Judge who presided over the Veteran's April 2016 hearing was no longer employed at the Board and she was given the opportunity to elect to have another hearing.  That letter was returned as undeliverable.  In January 2017, the appellant called advising that she had moved and provided her address.  The appellant advised that she did not wish to appear at a Board hearing.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension, entitlement to service connection for an acquired psychiatric disability and a bilateral knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a March 2000 rating decision that was not appealed; service connection for depression, claimed as a mental condition, was denied by a May 2001 rating decision that was not appealed.

2.  Evidence received subsequent to the March 2000 and May 2001 rating decisions consists of relevant service department records that existed but had not been previously associated with the file.


CONCLUSION OF LAW

In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen or reconsider the claim for service connection for an acquired psychiatric disorder, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a decision dated in March 2000, the RO denied the Veteran's claim for service connection for PTSD on the basis that the evidence reviewed did not establish that a stressful experience occurred.  The decision noted that service treatment records were absent any complaints, examination, or treatment regarding any type of psychiatric disorder.  The Veteran did not appeal this decision; and new and material evidence was not received within a year of the March 2000 decision.

In a decision dated in May 2001, the RO denied the Veteran's claim for service connection for depression on the basis that service treatment records were absent any complaints, examination, or treatment regarding any type of psychiatric disorder and that there was no evidence that a psychosis was manifested to a compensable degree within the year after his discharge from service.  The Veteran did not appeal this decision; and new and material evidence was not received within a year of the May 2001 decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Veteran's application to reopen his claim of service connection for a mental health disability was received in June 2004.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c) (2015).  Such records include, but are not limited to additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 

Additional evidence received since the May 2001 rating decision includes additional service personnel records and hearing testimony by the Veteran.  

These additional service department records existed but had not been previously associated with the claims file including Counseling Reports dated in January 1975 and March 1975.  These records are relevant as to whether the Veteran may have had psychiatric problems in service as they indicate that the Veteran was counseled on sleeping late, not cleaning his area, having a "don't care" attitude about his personal hygiene and appearance, and failing to be on time for formation and classes.  Counseling reports in March 1975 indicate that the Veteran was counseled about his personal hygiene and that his roommates and working associates were complaining about his strong body odor.  The Veteran had to be counseled on more than occasion that he needed to bathe and change his clothes daily.  

In April 2016, the Veteran testified that he was counseled numerous times for various infractions and that he was afraid to go and make formation and would stay in his room for weeks.  

Given the additional service department records, the Board finds that reconsideration of the claim of service connection for an acquired psychiatric disorder on a de novo basis is required. 



ORDER

Reconsideration of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  The appeal is allowed to this extent


REMAND

The Veteran testified in April 2014 that he was treated for his knees and mental health issues while in prison at the Mississippi Department of Corrections in the 1980s and 1990s.  It does not appear that these records have ever been requested.

In addition, the Board finds that a medical opinion should be obtained as to whether the Veteran's behaviors for which he was counseled in January 1975 and March 1975 were manifestations of a psychiatric disorder; and if so, if such manifestations are related to chronic mood disorders (depression, PTSD, paranoid schizophrenia) diagnosed in December 2010.  The Board notes that the Veteran's service treatment records indicate that in June 1975, a psychiatric consultation was suggested.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with the necessary authorization form for the release of any treatment records from the Mississippi Department of Corrections.  These records should then be obtained and associated with the file.  The appellant should be advised that she may also submit any evidence or further argument relative to the claims at issue.  Her assistance in identifying the records should be solicited as needed, including information pertaining to the times and locations of any incarceration.

2.  After the development requested above has been completed, access to Virtual VA and VBMS should be provided to a VA psychiatrist or psychologist for a medical opinion.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should identify all chronic psychiatric disorders existing from June 2008 until the Veteran's death in May 2016; and, for each disorder, provide an opinion as to whether it is at least as likely as not that such disorder was related in any way to the Veteran's active duty service to include behaviors documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


